Citation Nr: 0322878	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to the service 
connected disability of splenectomy.

2.  Entitlement to service connection for cardiomyopathy and 
cor pulmonale (heart disorder) (claimed as due to chronic 
obstructive pulmonary disease).

3.  Entitlement to service connection for lower bowel 
disability as secondary to the service connected disability 
of subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from June 1954 to December 
1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO).  


REMAND

In this case, in December 2001, the veteran, through his 
representative requested a hearing at the RO before a local 
hearing officer, which was held in January 2002.  A 
transcript is on file.  On the May 2002 substantive appeal, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge of the Board (Travel Board hearing).  In September 
2002, the veteran canceled his request for a Travel Board 
hearing and in September 2002, through his representative, 
the veteran requested a hearing before a Veterans Law Judge 
of the Board in Washington, D.C.  In June 2003, the veteran 
canceled his request for a hearing in Washington, D.C. before 
a Veterans Law Judge of the Board, citing his poor health and 
the travel distance involved and requested a video 
teleconferencing hearing at the RO before a Veterans Law 
Judge of the Board.  Video conferencing hearings are 
scheduled by the RO.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
video conferencing hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran and his 
representative should be notified of the 
time and place to report.  If the veteran 
desires to withdraw that hearing request, 
he should do so in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


